Citation Nr: 1143890	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-11 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for a low back disorder and, if so, entitlement to service connection for such disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the US Army from January 1978 to January 1981, as well as in the US Navy from August 1982 to August 1986, and from May 1990 to May 2003.  He had additional service in the Navy Reserves from February 1981 to July 1982, and from September 1986 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's application to reopen the previously denied claim for a low back disorder.  In January 2011, the Board remanded this issue for translation of Spanish language documents and readjudication.  The case now returns to the Board for further consideration.  As discussed below, the Board finds that the evidence currently of record is sufficient to reopen the previously denied claim, but further development is necessary as to the merits of the service connection claim.

Accordingly, the issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claim for a low back disorder was initially denied in a September 2003 rating decision, which was confirmed in a March 2004 rating decision.  The Veteran was notified of such denial and his appellate rights, and he did not file a timely appeal.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim.


CONCLUSION OF LAW

The March 2004 denial of service connection for a low back disorder became final, but new and material evidence has been received that is sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2003 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the previously denied service connection claim for depression is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this regard.  

The Veteran's service connection claim for a low back disorder was initially denied in a September 2003 rating decision.  As the Veteran submitted new and material evidence within one year, such evidence was considered in connection with the initial claim.  See 38 C.F.R. § 3.156(b) (2003 & 2011).  However, the RO confirmed the initial denial in a March 2004 rating decision, based on a determination service records showed that the low back disorder was congenital in nature and was not incurred or aggravated by service.  The Veteran was notified of the denial and his appellate rights, and he did not dispute the decision.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003 & 2011).

In April 2007, the Veteran again sought service connection for a low back disorder.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108; Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received since the last final denial includes copies of the Veteran's service treatment records, as well as post-service VA and private treatment records (which were translated pursuant to the prior remand).  Service treatment records were considered in connection with the previous denial.  Such records document numerous instances of treatment for low back pain, and there is a July 1999 notation that abnormalities on x-ray (retrolisthesis at L5-S1) were likely congenital in nature.  However, a July 1999 consult notes x-ray changes and also that the Veteran's old right quadriceps (thigh) injury from 1995 may add to his mechanical problems.  At that time, the Veteran reported low back pain for one year secondary to heavy work after a hurricane with occasional radiation of pain to the lateral aspect of the right leg.  The Board notes that the Veteran is service-connected for residuals of chronic tear of the right rectus femoris muscle, claimed as right thigh pain (a right thigh disability).

The post-service VA and private records were not previously considered, and they are primarily dated after the prior denial.  Such records generally reflect continued treatment for low back pain from November 2003 (or approximately 6 months after retirement from service) through at least April 2007.  There are several notations of problems beginning after the hurricane during service.  A June 2005 private CT-scan notes normal alignment and lumbar spine degenerative changes at L5-S1.  A July 2005 private MRI notes minimal grade 1 spondylolisthesis at L5 upon S1 with concomitant bulging.  Diagnoses include chronic low back pain, herniated disc, muscle spasms, L5 disc bulging, grade 1 spondylolisthesis, and neuropathy in the right lower extremity.  The Board notes that a November 2003 x-ray conducted for the VA examination prior to the last denial interpreted to show L5 compression fracture, age undetermined, with no evidence of L5-S1 retrolisthesis as indicated in the service records.    

Additionally, the Veteran has described the circumstances of his in-service injury, reported continuous low back symptomatology, and indicated what treating providers told him about his condition (including during service).  For example, he testified that he began to have back pain while moving communications equipment after Hurricane George during service.  The Veteran stated that one military provider said that the back condition was congenital, but that he never had any back pain before this time.  The Veteran further stated that another military provider said that one of the reasons for a slight tilting of the dorsal spine could be a right thigh injury during service.  See hearing transcript.  The Board notes that the Veteran is competent to report observable symptoms, continuity of symptomatology, and what medical providers told him about the nature and cause of his condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

Although some of the evidence summarized above was previously considered, there is also new evidence that relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether his current low back disability was incurred or aggravated as a result of service.  In particular, when considering the new evidence together with the old evidence, there is an indication that the Veteran's current low back disorder may not be congenital in nature, and/or may have been aggravated by service.  When presumed to be credible, such evidence raises a reasonable possibility of substantiating the service connection claim for a low back disorder.  Accordingly, the Board finds that new and material evidence has been received sufficient to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).





ORDER

New and material evidence having been received, the previously denied service connection claim for a low back disorder is reopened.


REMAND

As noted above, the evidence currently of record includes copies of the Veteran's service treatment records from December 1981 forward, as well as post-service VA and private treatment records.  Service treatment records document numerous instances of treatment for low back pain.  There is a July 1999 notation that abnormalities on x-ray (retrolisthesis at L5-S1) were likely congenital in nature.  However, a July 1999 consult notes x-ray changes and also that the Veteran's old right quadriceps (thigh) injury from 1995 may add to his mechanical problems.  At that time, the Veteran reported low back pain for one year secondary to heavy work after a hurricane with occasional radiation of pain to the lateral aspect of the right leg.  The Board notes that the Veteran is service-connected for residuals of chronic tear of the right rectus femoris muscle, claimed as right thigh pain.

Post-service VA and private records generally reflect continued treatment for low back pain from November 2003 (or approximately 6 months after retirement from service) through at least April 2007.  Such records include several notations of problems beginning after the hurricane during service.  A June 2005 private CT-scan notes normal alignment and lumbar spine degenerative changes at L5-S1.  A July 2005 private MRI notes minimal grade 1 spondylolisthesis at L5 upon S1 with concomitant bulging.  Diagnoses include chronic low back pain, herniated disc, muscle spasms, L5 disc bulging, grade 1 spondylolisthesis, and neuropathy in the right lower extremity.  Further, the Veteran was afforded a VA examination in August 2003, and x-rays were conducted in November 2003 in connection with such examination.  Such x-rays were interpreted to show L5 compression fracture, age undetermined, with no evidence of L5-S1 retrolisthesis as indicated in the service records.  However, that VA examiner did not offer an opinion as to the etiology of the Veteran's current low back disorder.

Additionally, the Veteran has described the circumstances of his in-service injury, reported continuous low back symptomatology, and indicated what treating providers told him about his condition (including during service).  For example, he testified that he began to have back pain while moving communications equipment after Hurricane George during service.  The Veteran stated that one military provider said that the back condition was congenital, but that he never had any back pain before this time.  The Veteran further stated that another military provider said that one of the reasons for a slight tilting of the dorsal spine could be a right thigh injury during service.  See hearing transcript.  As noted above, the Veteran is competent to report observable symptoms, continuity of symptomatology, and what providers told him about the nature and cause of his condition.  See Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 308; Layno, 6 Vet. App. at 471. 

Considering all current evidence of record, there is an indication that the Veteran's current low back disorder may not be congenital in nature, and/or may have been incurred or aggravated by service, or by the service-connected right thigh disability.  However, the current medical evidence of record is insufficient to establish the nature and etiology of the Veteran's current low back disorder.  Therefore, the Veteran must be afforded a VA examination with respect to such questions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  Further, the last VA records in the claims file are dated in October 2006, and the last private records are dated in April 2007.  It appears that the Veteran may have received additional treatment since that time.  As such, any pertinent, outstanding treatment records should be obtained and associated with the claims file prior to the VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis (degenerative joint disease) and organic diseases of the nervous system, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Additionally, service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b) (2011), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2002); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A preexisting condition will be presumed to have been aggravated by service where there is a lasting increase in disability during service, unless there is a specific finding such increase is due to the natural progress of the condition.  38 C.F.R. 3.306(a); see also Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. 3.306(b) (2011).

Accordingly, upon remand, the VA examiner should clarify the Veteran's current diagnosis based on a thorough evaluation and review of all pertinent lay and medical evidence.  The examiner should indicate whether any current diagnosis is the result of a congenital or developmental defect, and whether there is additional disability as a result of any disease, injury, or incident during service being superimposed on a congenital or developmental defect.  If there is a currently diagnosed organic disease of the nervous system or arthritis, the examiner should offer an opinion as to whether, and to what extent, any symptoms of such disorder manifested within one year following the Veteran's discharge from active service.  The examiner should also offer an opinion as to whether any currently diagnosed low back disorder was otherwise incurred or aggravated by military service, or was proximately caused or aggravated by the service-connected right thigh disability.  

Development and readjudication upon remand should reflect consideration of all lay and medical evidence of record.  The Board and the AOJ, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon, 20 Vet. App. at 84.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers who have treated him for his low back disability since April 2007, and to complete an authorization and release (VA Form 21-4142) for records from any non-VA facilities.  Thereafter, request copies of any identified, outstanding records for which the necessary authorization is received, specifically to include any VA treatment records dated since October 2006.  Copies of all diagnostic tests, to include any x-rays, MRIs, or CT scans should also be requested.  All requests and all responses for such records, including negative responses, should be documented in the claims file.  All records received should be associated with the claims file.  If any identified, outstanding records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide such records.

2.  After completing the above-described development, schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Identify all currently diagnosed low back disorders, and record the current severity of any manifestations of any such disorders, to include both musculoskeletal and neurological symptoms, as appropriate.  

(b)  State whether any currently diagnosed disorder is the result of a congenital or developmental defect.  If so, is it at least as likely as not (probability of 50 percent or more) that such defect was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability?  If so, please identify the additional disability.

(c)  If any diagnosed low back disorder is not the result of a congenital or developmental defect, is at least as likely as not that any such disorder was incurred in or aggravated by any incident, disease, or injury during service?  Also, if an organic disease of the nervous system or arthritis is diagnosed, did it manifest to a compensable degree within one year after the Veteran's discharge from active service, or by May 2004?  Please identify the extent of any symptoms manifested at that time, if possible.  

(d)  If any current low back disorder was not directly incurred or aggravated by service, is it is at least as likely as not (probability of 50 percent or more) that such disorder was proximately caused by, or proximately worsened beyond its normal progression (aggravated), as a result of his service-connected right thigh disability?  

A complete rationale must be provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the merits of the service connection claim based on all lay and medical evidence of record.  All theories of service connection should be considered, to include based on aggravation of a congenital or developmental defect, or presumptive service connection for chronic disability, as appropriate.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


